

117 HR 4032 IH: Open RAN Outreach Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4032IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Allred (for himself, Mr. O'Halleran, Mr. Hudson, and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide outreach and technical assistance to small providers regarding the benefits of Open RAN networks, and for other purposes.1.Short titleThis Act may be cited as the Open RAN Outreach Act.2.Outreach and technical assistance to small providers regarding Open RAN networks(a)In generalThe Assistant Secretary shall conduct outreach and provide technical assistance to small communications network providers to raise awareness of the benefits of Open RAN networks and other open network architectures.(b)DefinitionsIn this section:(1)Assistant SecretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information, acting through the head of the Office of Internet Connectivity and Growth.(2)Open network architectureThe term open network architecture means Open RAN networks and other network elements that follow a set of open standards for multi-vendor network equipment interoperability, including open core and open transport.(3)Open RAN networkThe term Open RAN network means a wireless network that follows the Open Radio Access Network approach to standardization adopted by the O–RAN Alliance, Telecom Infra Project, or Third Generation Partnership Project (3GPP), or any similar set of open standards for multi-vendor network equipment interoperability.